Title: From James Madison to James Monroe, 1 May 1814
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpelier May 1. 1814
        
        Your letter of yesterday, with the accompanying papers was delivered by the Express today, by 2 oC. The subject of them presents itself in a very perplexing posture.
        Under the power implied where not expressly waived, the arrangement might be rejected; but respect for the character & motives of our functionary unites with other considerations against that course.
        The course you suggest has much to recommend it, but to restore the 23 original hostages without any provision for the 23 prisoners sent to England for trial seems to be a tacit acknowledgment that we have been wrong

in our principle; and an abandonment of those unfortunate men to their fate. We can not well say now more than at first that to assert a right & intention to retaliate is equivalent to retaliation.
        Will it not be better to execute the bargain as made by Genl. Winder, and to open a further negociation, stating to Prevost, that notwithstanding the objections of different sorts to the instrument it has been determined not to exercise the right of rejecting it; and pressing our expectation that he will discharge, or at least parole the 46 officers remaining in confinement for which our late example alone ought to be a sufficient inducement. In the mean time also the 23 hostages in our hands may be placed under the usual confinement only, for the safe keeping of privates, prisoners of war. This relaxation of their condition will be justified to our view by the just presumption at this time, that the 23 prisoners sent to England for trial are less threatened with danger, and are not treated with a penal rigor; and the detention of them will be more than justified to the view of the Enemy, by the number sent to England as prisoners of war, who are not included in the exchange by Prevost, altho’ taken like those sent to Halifax & N. Scotia, within his command, and virtually admitted by him to be alike entitled to discharge.
        I wish a consultation among the Heads of Dept; and I shall cheerfully abide their decision on the whole subject. They will make it with the advantage of their mutual lights; and if any further communications from Gen. Winder can be of use, that advantage will also be had.
        I find that the General did not seize precisely my idea with respect to the exchange of hostages. It was not My meaning that there could be no exchange, in which the British Govt. did not yield the principle avowed by it, but that there could be none if it was to express or imply a surrender of the principle on which this Govt. proceeded.
        With respect to the Armistice, the only question is whether Genl. Winder shall return to resume the subject, or whether it shall take the course contemplated in the event of his not being exchanged. I shall be satisfied with either decision. Accept assurances of esteem & friendly respects.
        
          James Madison
        
        
          I detain for a more attentive perusal the correspondence of Barclay.
        
      